Citation Nr: 0605280	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1949 to September 
1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that the veteran requested a Board hearing in 
Washington D.C. in his August 2003 substantive appeal.  
However, he failed to report for the hearing scheduled in 
January 2006.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2005) 
(discussing the failure of the veteran to appear for a 
scheduled hearing).

Additionally, pursuant to VA regulation, if the RO receives 
"additional pertinent evidence" after a supplemental 
statement of the case (SSOC) has been issued and before the 
appeal is certified to the Board, the RO will furnish the 
appellant with a new SSOC.  38 C.F.R. §§ 19.31(b)(1), 
19.37(a) (2005).  However, an SSOC is not required when the 
additional evidence duplicates evidence previously discussed 
in a prior SSOC.  38 C.F.R. § 19.37(a).  

In January 2004 the RO received essentially duplicate 
evidence submitted by the veteran after the last June 2003 
SSOC was issued.  In accordance with 38 C.F.R.  § 19.37(a), 
another SSOC is not required.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has level I hearing loss in both the right 
and left ear.






CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average puretone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI.  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in January 2003.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
35
60
55
LEFT

20
45
70
75

The average puretone threshold was 44 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
showing mild to severe sensorineural hearing loss in the 
right ear between 2000 and 8000 Hertz and moderate to severe 
sensorineural hearing loss in the left ear between 2000 and 
8000 Hertz.  

The Board notes that the veteran also had a prior VA 
audiology examination in August of 2001.  However, the 
results from this audiology examination were provided in 
graphic representations without interpretation as to the 
exact puretone thresholds found.  Furthermore, the 
examination did not specify whether the test administered was 
the Maryland CNC Test pursuant to 38 C.F.R. § 4.85(a).  In 
any event, the January 2003 VA examiner emphasized that the 
test results of the August 2001 graphic test were consistent 
with the results of the January 2003 test discussed above.  

The Board observes that a VA outpatient consultation note 
from January 2002 reflects approval of new hearing aids for 
the veteran.  It does not indicate that the January 2003 test 
results are invalid.
 
In this case, applying the results from the January 2003 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right and left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss is 
evaluated as noncompensable.  Simply stated, the results do 
not provide a basis to grant an increased rating when 
considering hearing loss in both ears.  The level of hearing 
loss in both ears is simply too slight at this time. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100.

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with his hearing disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letter dated in December 2003, as 
well as information provided in the November 2001 rating 
decision, December 2002 statement of the case (SOC), and June 
2003 SSOC, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The December 2003 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  In any event, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the personal statements and duplicates of relevant 
VA records he submitted.  The Board adds that the veteran was 
given the opportunity to present evidence at a Board hearing 
scheduled in January 2006 in Washington D.C., but failed to 
appear.  Also, the December 2003 VCAA letter, November 2001 
rating decision, December 2002 SOC, and June 2003 SSOC all 
advised the veteran of what missing evidence was necessary to 
establish an increased rating for bilateral hearing loss.  
Finally, the December 2003 VCAA letter asked the veteran to 
provide "any other evidence or information" that would 
support his claim.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board observes that the RO issued the December 2003 VCAA 
letter after the November 2001 rating decision on appeal.  In 
any event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  Also, the Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation that the timing or content 
of VCAA notice has prejudiced him in any way.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (the appellant bears 
the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured 
service medical records (SMRs) and VA treatment records.  The 
veteran was also afforded several VA audiology examinations.  
In addition, the veteran has also submitted several personal 
statements and duplicates of VA records.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any pertinent private records.  
Neither the veteran nor his representative has contended that 
any additional evidence remains outstanding.  Thus, the Board 
is satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


